11/17/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0353


                                       DA 22-0353


 STATE OF MONTANA,                                                             NOV 1 7 2022
                                                                             Bovven Greenwood
                                                                        C,      . of Supreme Court
             Plaintiff and Appellee,                                          t,tete of Montana



       v.                                                        ORDER

 ROBERT EARL STAUDENMAYER,

             Defendant and Appellant.



      Pursuant to Appellant Robert Earl Staudenmayer's motion for extension to of time
to file his opening brief and good cause appearing,
      IT IS HEREBY ORDERED that Appellant has until December 15, 2022, to file his
opening brief.
      DATED this "3„, day of November, 2022.
                                                For the Court,




                                                             Chief Justice